Citation Nr: 1003998	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
postoperative right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1978 to September 1992, from April 2004 to March 
2005, from November 2005 to November 2006, and from March 
2008 to July 2008.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Postoperative right knee disability is manifested by flexion 
to 100 degrees with pain at 100 degrees and extension to zero 
degrees without pain or additional functional loss or 
instability.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
a postoperative right knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5257, 
5260, 5261 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  



The RO provided pre- adjudication VCAA notice by letter, 
dated in March 2007, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, 
the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for a postoperative right knee disability.  Dingess, 
19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and afforded the Veteran VA examinations 
in April 2007 and June 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also with any form of arthritis, painful motion is factor to 
be considered. 38 C.F.R. § 4.59. 

In the rating decision in July 2007, the RO granted service 
connection for postoperative right knee disability and 
assigned a rating of 10 percent under Diagnostic Code 5010.  
The 10 percent rating was based on limitation of motion, 
which was noncompensable under the Diagnostic Codes for 
limitation of flexion or extension, but there was painful 
motion with periarticular joint pathology, establishing 
entitled to the minimum compensable rating for the knee.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's disability, postoperative right knee disability 
is assigned Diagnostic Code 5010, traumatic arthritis which 
is rated the same as degenerative arthritis under Diagnostic 
Code 5003.  A disability under Diagnostic Code 5003 is rated 
on the basis of limitation of motion for the joint involved. 

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees. The criterion for 
the next higher rating, 20 percent, is flexion limited to 30 
degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees. The criterion for 
the next higher rating, 20 percent, is extension limited to 
15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5257. Under Diagnostic Code 5257, the criterion for a 10 
percent rating is slight recurrent subluxation or lateral 
instability of the knee.

A separate rating may be assigned for limitation of flexion 
or for limitation of extension or for lateral instability.

Facts 

On VA examination in April 2007, the Veteran stated that 
while in Afghanistan, he was walking when he felt his right 
knee pop.  He had previously undergone surgery for a torn 
meniscus.  A MRI revealed joint effusion with early 
tricompartmental degenerative joint disease, cartilage sprain 
and thinning, advanced intrameniscal degeneration with a 
suspected tear to the posterior horn of the medial meniscus.

The Veteran complained of has constant pain every day.   
There was no swelling.  Nothing specifically aggravated the 
pain and pain medication helped.  The Veteran did not use any 
assistive devices.  His civilian occupation required a lot of 
standing and walking which aggravated his right knee.  
Similarly, the condition interfered with daily activities 
requiring standing or walking.  There were no additional 
limitations with flare-ups.

On examination, there was a 3-inch, nontender scar on the 
right knee.  Flexion was to 120 degrees with pain at 120 
degrees.  He had full extension with mild pain.  Active range 
of motion did not produce any weakness, fatigue, or 
incoordination.  There was no additional loss of range of 
motion with repetitive movement.  There was no laxity or 
instability.  He had a normal gait.  The diagnosis was joint 
effusion with early tricompartmental degenerative joint 
disease characterized by peripheral spurring and early 
narrowing of the lateral compartment of the knee.  The 
findings were also consistent with intrameniscal degeneration 
with a suspected intra-surface tear to the posterior horn of 
the medial meniscus and he had chronic right knee pain.

The record indicates the Veteran sought continued treatment 
at VA including physical therapy and recommendation of 
limited activities.  



In July 2007, the Veteran was issued a knee brace.  Range of 
motion was tested in physical therapy and flexion was to 124 
degrees and extension was to -2.    All flexibility and 
stability tests were normal.  Pain and tenderness was 
elicited along the medial aspect of the right knee.  

In a statement in August 2007, the Veteran asserted he had 
severe knee impairment and decreased motion, weakened 
movement, fatigability and episodes where his knee gave way.  
He was unable to stand or bend his knee for long periods of 
time without pain and the pain sometimes woke him at night.

In September 2007, the Veteran was assessed with a medial 
meniscal tear of the right knee.  In November 2007, the 
Veteran had arthoscopic surgery and debridement.  

On VA examination in June 2009, the Veteran stated that after 
the arthoscopic surgery he still had daily constant pain, 
occasional swelling, and painful clicking and popping.  He 
occasionally used a brace and he could walk about three 
blocks before the pain increased and he had to rest.  He 
could stand for one hour before resting.  Knee pain made yard 
work difficulty and he also had difficulty walking long 
distances or on uneven surfaces at construction sites, which 
was required on his job.  Flare-ups required rest, but not 
bedrest.

On examination, the Veteran had a slight antalgic gait.  
There was no swelling or crepitus.  Range of motion was from 
0 to 100 degrees with pain at 100 degrees.  The Veteran did 
not exhibit any increased pain, fatigue, weakness, lack of 
endurance or incoordination on repetitive motion testing.  
The examiner did elicit tenderness to palpation along the 
medial and lateral joint lines.  The knee was stable to varus 
and valgus stress and the McMurray's, Lachman's, anterior and 
posterior drawer tests were all negative.  The diagnosis was 
right knee chondromalacia, status post arthoscopy and 
degenerative joint disease.



Analysis

On VA examinations, at worse, flexion was to 100 degrees with 
pain at 100 degrees.  There was no additional function loss 
due to pain, weakness, fatigability, lack of endurance, 
incoordination, or on repetitive motion.  Painful flexion to 
100 degrees does not more nearly approximate the criterion 
for a 10 percent rating based on limitation of flexion under 
Diagnostic Code 5260, that is, flexion limited to 45 degrees, 
considering additional functional loss and repetitive use 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examinations, at worse, extension was to zero degrees 
with no pain. There was no additional function loss due to 
pain, weakness, fatigability, lack of endurance, 
incoordination, or on repetitive motion.  Normal extension 
without actual limitation of motion or functional limitation 
of motion, effecting employment or activities of daily 
living, does not more nearly approximate the criterion for a 
separate 10 percent rating based on limitation of extension 
to 10 degrees under Diagnostic Code 5261, considering 
additional functional loss and repetitive use under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

As the current 10 percent rating is already based on 
limitation of motion, which was noncompensable under the 
Diagnostic Codes for limitation of flexion or extension.

Also a separate rating under Diagnostic Code 5257 is not 
warranted as there is no objective evidence of subluxation or 
instability.

As the assigned rating reflects the actual degree of 
impairment, there is no basis for a staged rating.

The Veteran argues that the daily pain limits his activities 
and that §§ 4.40, 4.45 and DeLuca have not been taken into 
account.  The record shows that the VA examiner addressed 
pain in reporting the Veteran's symptoms and in measuring 
range of motion.  

As the preponderance of the evidence is against an initial 
rating higher than 10 percent for a postoperative right knee 
disability, the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is, 
therefore, adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).







ORDER

An initial rating higher than 10 percent for a postoperative 
right knee disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


